               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                                                               U.S. DISTRICT COUR
                            SAVANNAH DIVISION
                                                               Southern District of GA
                                                                   Filed In Office
 BUILDER SERVICES GROUP, INC.                                                        p;i
 d/b/a GALE CONTRACTOR
 SERVICES,
                                                                     Deputy Clerk
        Plaintiff,

 V.                                            CASE NO. CV418-160


 RICHARD L. QUARLES, JR.,

        Defendant.




                                 ORDER


      Before the Court is Plaintiff Builder Services Group, Inc.

d/b/a   Gale   Contractor   Services'       ("BSG")   Motion   for     Temporary

Restraining Order and Preliminary Injunction. (Doc. 6.) Defendant

Richard L. Quarles,       Jr.   has   not   responded. The     Court ordered

Plaintiff BSG to show cause as to whether its Motion for Temporary

Restraining Order and Preliminary Injunction should be dismissed

as moot. (Doc. 39.) In response to the Court's show cause order.

Plaintiff BSG conceded "that its motion for injunctive relief in

this case (*Quarles I') has been rendered functionally moot by

this Court's entry of default judgment" against Defendant Quarles

in Plaintiff BSG's second action against Defendant Quarles {CV419-

056, Doc. 33). (Doc. 40.) As a result, Plaintiff BSG's Motion for
